NUMBER 13-05-350-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG 
                                                                                                                      

IN RE: REJINO ROSALEZ AND GUADALUPE ROSALEZ,
                                                                                                                                      

On Petition for Writ of Mandamus
                                                                                                                      

MEMORANDUM OPINION

Before Justices Yañez, Castillo, and Garza
Memorandum Opinion Per Curiam

          Relators, Rejino Rosalez and Guadalupe Rosalez, filed a petition for writ of
mandamus in the above cause on May 31, 2005 requesting this Court to direct the
Honorable Janna Whatley to honor her July 12, 2004, “Order Granting Plaintiff David
Belser’s Motion For Non-Suit.”  The Court, having examined and fully considered the
petition for writ of mandamus, is of the opinion that relators have not shown themselves
entitled to the relief sought.  Accordingly, the petition for writ of mandamus is DENIED.
 
 
 
                                                                        PER CURIAM


Memorandum Opinion delivered and filed
this 31st day of May, 2005.